F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 19 2000

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                               Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 99-3354
 v.                                             (D.C. No. 95-CR-10111-MLB)
                                                           (Kansas)
 PHILLIP L. HUGGINS,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and MURPHY, Circuit Judges.


               Phillip L. Huggins was convicted in a separate proceeding of six

counts of distributing crack cocaine and one count of possessing crack cocaine

with intent to distribute. He appealed his conviction and sentence in that

proceeding in appeal number 00-3002. As a result of that conviction, his

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
supervised release on a previous firearms conviction was revoked and he was

sentenced to sixteen months incarceration to be served consecutively to the

sentence he received in the drug case.

      Mr. Huggins now appeals the sentence imposed following revocation of his

supervised release, arguing that if his drug conviction in case number 00-3002 is

reversed on appeal he may be entitled to be resentenced in the supervised release

proceeding. Mr. Huggins concedes in this appeal that if we affirm his conviction

on the drug counts, “the sentence in this case should be affirmed.” Br. of Aplt.,

at 8. We affirmed his conviction and sentence in case 00-3002. See United States

v. Huggins, No. 00-3002, 2000 WL 1820477 (10th Cir. Dec. 12, 2000).

Accordingly, we AFFIRM the sentence imposed upon revocation of his

supervised release. 1

                                         ENTERED FOR THE COURT


                                         Stephanie K. Seymour
                                         Chief Judge




      1
        In view of our disposition of this appeal, we do not address the
government’s argument that Mr. Huggins would not be entitled to review of the
sentence imposed upon revocation of his supervised release even if his drug
conviction were reversed on appeal.

                                          -2-